a department of the treasury person to contact wakkke employee id number tel kiki fax rakrkkk refer reply to in re eo examination tax period s ended and ein c uic internal_revenue_service appeals_office one cleveland center-suite east ninth street cleveland oh number release date date date legend a - l i o i certified mail dear - this is a final adverse determination as to internal_revenue_code your exempt status under sec_501 of the our adverse determination was made for the following reasons your organization fails to meet the requirements for exemption under sec_501 sec_501 provides for the exemption of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare as a result of a recent audit of your organization's activities and forms it was determined that your organization is operated primarily for social purposes rather than for the promotion of social welfare based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january _ _ you are required to file converted form sec_1 u s_corporation income_tax return for any years which are still open under the statute_of_limitations beginning with the year ending date and ending with the year ending date you should file any returns due for these years with the internal_revenue_service tege eo commerce st mc dal mandatory review dallas tx by date forms for tax periods beginning on and after date should be filed with the cincinnati service_center cincinnati oh you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can call the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours douglas h schulman commissioner by zhuk vac charlies f fisher appeals team manager enclosure notice helpful contacts for your notice_of_deficiency internal_revenue_service ' department of the treasury internal_revenue_service s dearborn 17th floor mc chi chicago il date dec ot org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures stich as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely marsha a ramirez director eo examinations letter rev catalog number 34801v ' form’ 886a revised report name of taxpayer department of the treasury internal_revenue_service _ explanation of items schedule no or exhibit _ form_990 _ year period ended org 20xx12 20xx12 city city co-1 co-2 co-3 co-4 co-5 co-6 xx date xyz state 4th oth th country legend org organization name country companies issue whether the tax exempt status of org org recognized under internal_revenue_code c should be revoked brief explanation of facts organization features the subject organization is recognized as a c tax-exempt_organization they received individual exemption on january 20xx according to its constitution the primary purpose of the organization is to raise funds to help members within co-1 and to donate to charitable organizations chosen by the members article of the constitution described the objectives as application_for recognition of tax-exempt status to unite as brothers and sisters and ride motorcycle for the enjoyment of the ride the organization is located in city xyz and has chartered chapters across country and country currently they have over chapters the organization filed form_1023 with the internal_revenue_service under penalties of perjury to apply for recognition of tax-exempt status under internal_revenue_code c section on may 20xx the application described the objective as sec_4 but extend to all types of economic social including but not limited to activities of fraternal charitable welfare and of social nature which further the interest of this organization chapters and members directly or indirectly sec_5 and to be family oriented association and watch each others back section to help brothers and sisters who are on the strike line by riding in and joining them to raise funds to help our brother and sister members within the co-1 and to donate to charitable organizations especially children’s organization it shall further be an object of this organization to receive manage invest expend or otherwise use the funds and property of this organization to carry out the duties of the president and to achieve the objectives set forth __in the bylaws for such additional purposes and objects not inconsistent therewith as will further the interest of the organization chapters and its members directly or indirectly it shall also be the objective of this organization to unite as brothers and sisters and ride motorcycles for the enjoyment of the ride and to be a family oriented association it shall also be the objective of 2uxxk -l- form 886a revised report name of taxpayer department of the treasury- trtemal revenue service _ explanation of items schedule no or exhibit for year period ended org this organization to help our brothers and sisters who are on the strike line by riding in and 20xx12 - 20xx12 joining them the organization’s sources of financial support were listed as dues initiation fees investment_income including gains loss from sales of investments if any sales of patches logos vests indicating club affiliation per capita tax and fines question of the form_1023 asked if the organization is controlled by any other organization the answer was yes the organization stated that co-2 co-3 will control various local chapters when if established question of form_1023 asked if the organization is a membership_organization the answer was yes the explanation provided in part that the organization shall be composed of members and associate members of individual chapters which have been chartered by co-3 the following correspondences occurred between the irs determination office and co-2 during the application process august 20xx request to amend organizing documents for proper_purpose clause dissolution clause and description of activities we gather pledge donation from members and the public we hold raffles on the day co-4 city xyz in 20xx and 20xx we sponsored a pledge run for the children of co- august 20xx taxpayer responded to the august letter provided requested information and amended the organizing documents taxpayer described the activities as primarily benefiting needy families important extracts from the letter include the only criteria needed in order for the co-2 to provide assistance is to show a need for help the numerous families we assist each year could range from or more if the participant demonstrates that he she needs our help donating all proceeds to the hospital in 20xx we had a member who was stricken with multiple sclerosis we sponsored a run and donated all proceeds to the co-5 both of these activities are annual events of the event the purpose of this function is to help the children of co-4 and to help them with the construction of a new wing of the hospital we also ride a bike show at the hospital the children of the hospital participates as judges in the bike show giving out trophies to the participants of the run the purpose of this is to get the children involved with the people who are providing assistance for them day of the event the purpose of this function is to help the co-5 defeat multiple sclerosis to create awareness of multiple sclerosis and to assist its local chapter in city xyz with program such as the aquatic program to help there members cope with multiple sclerosis the co-6 we gather donations from members and the public we hold raffles on the xx - form'886a_ revised report name of taxpayer department of the treasury - intemal revenue service explanation of items schedule no or exhibit form_990 year period ended org the dues for members are dollar_figure per month the dues are used to help run the fundraisers 20xx12 20xx12 organize new co-2 chapters in other states to stock vest and patches for new members and to make donations to charitable organizations ‘october 20xx agent from internal_revenue_service determination office sent a letter to inform the organization that the activities are not exclusively charitable educational or religious but are promoting community welfare the agent suggested that the organization request exemption under sec_501 with a signed letter from the officer and other information regarding activities to substantiate recognition under sec_501 november 20xx taxpayer responded on this date with the additional information and request to be exempted under sec_501 january 20xx letter exemption_letter was issued to co-2 as an organization recognized under sec_501 the organization received an individual organization exemption not a group ruling activities org org is an association of motorcycle riders who conducts motorcycle runs for member's pleasure and for charitable purposes the association is open to all org who ride any brand of bike and who are interested in joining the group org in city is referred to as co-3 and represents the main parent organization co-3 chartered other org chapters over chapters all over country including one chapter in country there are two types of motorcycle runs as described below and extracted from the constitution runs will be for raising moneys for charities that the chapter has chosen to raise money for each chapter will have at least one party or event per year to raise moneys for their charitable_organization all chapters shall make attempt to attend other chapters events to raise moneys for their charitable_organization ‘other runs will be to unite as co-2 brothers and sisters and ride for the enjoyment of basically this organization operates motorcycle runs to unite as org brothers and sisters ride for the enjoyment pleasure of members and raise money for selected charitable organizations the ride there shall be one designated mandatory run co-3 or chapter may call additional mandatory runs if need be all members on mandatory runs will dress uniformly for such runs any member missing a mandatory run will be charged --2 kx department of the treasury - intemal revenue service schedule no or exhibit explanation of items form_990 form 886a revised report name of taxpayer org year period ended 20xx12 20xx12 some of the runs conducted in 20xx include defeat m s ugly pledge run - dollar_figure each co-4 multiple sclerosis run and co-6 payment for the runs includes breakfast lunch music raffles door prizes and other social activities for members there are no educational or training activities involved in the runs or in any of the events described above membership as noted above membership is open to all org who ride any brand of bike who are interested in joining the preferred type of bike is harley davidson but not required the extracts below described the membership structure as reported in the constitution of the organization the organization is composed of members and associate members of the chapters which have been chartered by co-3 and which are within the geographical jurisdiction of co-3 which includes the country and country w in order to be an associate member you must be an immediate_family wife husband son daughter girlfriend or significant other and be sponsored by a member in good standing furthermore each new chapter member is required to sign a pledge agreement obligating her to pay a national initiation fee and annual fees directly to the founding chapter co-2 members are required to attend four runs or meetings per year or be put on the inactive member status which makes the member relive the three to 6_month probation period all members are required to attend four meetings or runs per year or be suspended from membership all new members are put on probationary status until other members vote on their status to convert to full members members are required to wear vest patches logos that distinguish them from other org the logos are sold by co-3 to all members of co-3 and members of the other chapters the logos cannot be purchased elsewhere all chapters will have a patch back logo a 1-patch front chapter number logo a patch front association logo with your state a patch front flag on left chest with the option of co-3 _4- xx department ofthe treasury- internal_revenue_service explanation of items ‘form 886a revised report name of taxpayer schedule no or exhibit form_990 year period ended org 20xx12 20xx12 any motorcycle jackets vests denim levi jackets t-shirt or any other type of materials with the co-2 logo affix to it shall be bought only through co-3 all new chapters and new members are required to pay initiation fee before starting a new chapter any chapter or member becoming three months in arrears will be revoked and their logo wearing rights shall be revoked reporting form_990 return filed for the year ended did not include financial activities of the chapters information_document_request was issued to taxpayer to provided financial documents relating to the chapters on xx taxpayer's response regarding the information is as follows -article of the by-laws clearly states the chapter's responsibilities for maintaining their own books_and_records and filling their own form_990 as applicable therefore this organization is unaware of each chapter’s ein location and financial activities that information is not part of our records chapters affiliations org created chapters all over country and country and gave authority to the various chapters to operate using their name as the parent organization the chapters purchase all logos and membership dues from org co-2 as stipulated in the constitution the review of exempt's status of these chapters disclosed that the chapters are not exempt_organization and do not have separate ein number and did not file a separate form_990 return although in the process of the audit the president confirmed that the chapters have their separate ein number and are required to file their own separate return requested for the ein numbers and financial information for these chapters they were never provided extracts from the constitution regarding this arrangement of chartered chapters include in order to be chartered each officer of the charter must be a member and remain a member in good standing of co-3 all chapters will apply for their own fein federal employer_identification_number from the irs you need to fill out sec_4 form calf in for number then fax form in within hours to be used to open their bank accounts xx department of the treasury intemal revenue service schedule no or exhibit explanation of items form_990 ’ form 886a revised report name of taxpayer year period ended org all chapters will be responsible for filing their own tax forms where applicable 20xx12 20xx12 the chapters operating under org’s sec_501 exemption are listed below chapter chapter_3 chapter_4 chapter chapter chapter chapter chapter chapter chapter chapter chapter chapter law _ parent city xyz subordinate city subordinate city subordinate city subordinate city xyz subordinate city subordinate city xyz city xyz subordinate city xyz subordinate city xyz subordinate subordinate city subordinate city xyz city xyz subordinate sec_501 c of the code provides for the exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the income_tax regulations provides that an organization is _ operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the community an organization embraced within this section is one that is operated primarily for the purpose of bringing about civic betterments and social welfare reg c -1 a ii states that social and recreational activities are not social welfare activities however even if a substantial part of an organization's activities consists of social functions for the benefit pleasure and recreation of its members it may qualify for exemption under sec_501 if it is primarily engaged in social welfare activities sec_501 c b applicable to all sec_501 organizations requires that no net_earnings inure to the benefit of any private_shareholder_or_individual with respect to such organization regulation sec_501 -1 - social activities for the benefit pleasure or recreation of members do not promote accomplishment of social welfare purposes and thus are not qualifying social welfare activities however such social activities do not preclude exemption under sec_501 so long as those social activities along with any other activities that do not promote social welfare purposes are not the primary activities of the organization xx ‘ explanation of items - form_990 revised report name of taxpayer year period ended org 20xx12 20xx12 in revrul_75_286 1975_2_cb_210 the residents of a city block formed an organization to - preserve and beautify that block to improve all public facilities within the block and to prevent physical deterioration of the block much of the public area improved by the organization is part of the public roadway lying between the sidewalk and the street in front of private property owned by members of the organization this revenue_ruling concluded that since the organization's activities promote social welfare because they beautify and preserve public property although they are limited to a particular block the community as a whole benefits thus the organization qualifies for exemption under sec_501 of the code compare revrul_78_69 1978_1_cb_156 which holds that an organization providing rush hour commuter bus service to all residents of a community qualifies for exemption under sec_501 with revrul_55_311 1955_1_cb_72 which holds that a local association of employees operating a bus primarily for the convenience of its members does not so qualify regulation sec_601_201 n rulings and determination letters effect of exemption rulings or determination letters i a ruling or determination_letter recognizing exemption is usually effective as of the date of formation of an organization if its purposes and activities during the period prior _ to the date of the ruling or determination_letter were consistent with the requirements for exemption ii a ruling or determination_letter recognizing exemption may not be relied upon if there is a material_change inconsistent with exemption in the character the purpose or the method of operation of the organization regulation sec_601_201 n rulings and determination letters revocation or modification of rulings or determination letters on exemption an exemption ruling or determination_letter may be revoked or modified by a ruling or determination_letter addressed to the organization or by a revenue_ruling or other statement published in the internal_revenue_bulletin the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or engaged in a prohibited_transaction of the type described in subdivision vii of this subparagraph in any event revocation or modification will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked or modified sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return kx ' form 886a revised report name of taxpayer _ department of the treasury - internal revernue service explanation of items org 20xx12 20xx12 of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 schedule no or exhibit form_990 year period ended revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax government’s position sec_501 of the code provides for exemption of organizations not organized for profit but operated exclusively for the promotion of social welfare an organization may be exempt under sec_501 of the code only if it is not organized or operated for profit and if it is operated exclusively for the promotion of social welfare operating exclusively means that a larger percentage of activities and expenses must be towards promotion of social welfare and not towards membership pleasure or enjoyment basically in order to be recognized under sec_501 the primary activity must be the promotion of social welfare and civic betterment in the community the benefit from such organization must accrue to the community as a whole not the membership in determining the extent of the social welfare we reviewed the primary activities and the financial records of co-2 org is a membership-organization and the review of activities indicated that the organization's primary activity is to enjoy the art of riding motorcycle with members this is evident from the way the membership is structured such as wearing the same uniform patches logos e t c to identify members and also the mandatory requirement to attend runs during a designated functions or event members are expected to dress certain way and require mandatory participation in motorcycle runs ' _8- xx department of the treasury internal_revenue_service _ explanation of items ‘ form 886a revised report name of taxpayer org schedule no or exhibit form_990 year period ended 20xx12 20xx12 the membership is restricted to motorcycle riders only within and outside of country collection of national membership fees is enforced by the power of the executive council and they can withdraw national membership privileges from delinquent members the 20xx form 990ez return as filed by org reported dollar_figure in revenue and dollar_figure in expenses the revenue consisted of dollar_figure from contributions and dollar_figure from membership dues and membership program activities out of the total expenses reported only dollar_figure was spent on grants and donations to support social welfare thus the organization spent on social welfare activities and spent over on membership activities while the remaining general_expenses was spent on the 20xx form 990ez had dollar_figure in revenue and dollar_figure in expenses revenue consisted of dollar_figure from contributions and dollar_figure from membership dues and membership program activities dollar_figure was spent on grants and donations promoting social welfare which amounted to of total expenses over was spent on membership activities while the remaining was spent on general administrative expenses org provides some social welfare programs to the community by making donations to hospitals scholarship fund individual's e t c the amount was reported as grants and donations in the books overall amount spent as contributions and donations was less than of total expenses the flow of expenses indicated that this organization spend more on member welfare than social welfare of the community analysis of program and financial activities disclosed that membership social activities outweigh social welfare_benefit to the community to be a social_welfare_organization the organization must be primarily engaged in promoting in some way the common good and general welfare of the community in this case org do promotes good and welfare of the community but that is not the primary activity in as much as the organization's social welfare program is not its primary activity the organization is not exempt from federal_income_tax under sec_501 of the code a social_welfare_organization will jeopardize its exemption under code sec_501 if it ceases to operate primarily to further social welfare purposes substantial social activities and operating for the benefit of private individuals members are activities present in org that do not further social welfare purposes in addition taxpayer failed to provide financial information regarding chapters that operate within the same exemption provided to the eo sec_6033 provided that failure to provide accurate and required information_return may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status xx ferm 886a revised report name of taxpayer department of the treasury intemal revenue service schedule no or exhibit explanation of items form_990 year period ended org 20xx12 20xx12 individual exemption issued to an organization is meant for that organization for which it was issued unless the organization applied and received a group exemption they cannot apply the individual exemption to other organizations not included in the exemption_letter such organization cannot operate in a manner similar to a group ruling unless they were issued a group ruling and the subordinate’s name were included on the ruling the claim that the chapters chartered by the eo are exempt_organization is false and misleading the general_public if org is not operating in accordance to the individual exemption received this may jeopardize exempt status since your services and programs are benefiting your members private group of individuals rather than the community and the income from the public is inuring to the benefit of your members because it is used for the maintenance and improvement of social activities you do not meet the requirements of sec_501 of the internal_revenue_code conclusion based on all the facts and circumstances you have not established that you operate primarily for the purpose of bringing about civic betterments and social improvements as required by sec_1_501_c_4_-1 of the regulations in addition you are not operating in accordance with individual exemption received and failed to provide accurate information_return regarding activities operation of organizations that claim to be your chapters thus you are not primarily engaged in promoting the common good and general welfare of the people of the community as required by sec_1_501_c_4_-1 consequently you do not qualify for recognition of exemption under sec_501 of the code revocation of exemption is hereby proposed effective from january 20xx you are required to file federal_income_tax retums on form_1120 for 20xx and going forward taxpayer's position taxpayer's position regarding the revised report is unknown xx
